Citation Nr: 1518858	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-25 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974 and again from December 1975 to August 1996.  He died in September 2009.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO) which determined that new and material evidence had not been presented to reopen the claim for service connection for the cause of the Veteran's death.  

The issue of service connection for the cause of the Veteran's death being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death was denied by rating decision of July 2010.  The appellant was notified of the denial and her appellate rights in a letter of that same month and she did not timely appeal the decision within one year of the July 2010 notice of the denial.  

2.  Evidence received subsequent to the July 2010 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the underlying claim of service connection for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The July 2010 RO decision which denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).  

2.  Evidence submitted subsequent to the July 2010 denial of service connection for the cause of the Veteran's death is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal denied herein.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.   

New and Material Evidence 

Final decisions may be reopened by submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2014).  When an appellant seeks to reopen a claim based on new and material evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1300, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d at 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Id. at 1366; Barnett, 83 F.3d at 1380.  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

The appellant's claim for service connection for cause of the Veteran's death was denied by rating decision of July 2010.  In that decision, the RO found that the Veteran's small cell lung cancer which caused his death was not due to or caused by service or within one year of service discharge.  Although small cell lung cancer is a presumptive disease of Agent Orange, the RO stated that there was no evidence of the Veteran's service in Vietnam.  He was stationed on a ship, but there is no evidence of record which shows service in the waters inland and service involving duty or visitation to Vietnam.  

The appellant was notified of the denial of service connection in a letter of July 2010 and she did not appeal the denial within the applicable one year period.  Moreover, a review of the record failed to show receipt of evidence between July 2010 and July 2011, that would be considered "new and material".  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010) (if new and material evidence has been submitted within one year of the RO decision, 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim).  The July 2010 rating decision therefore became final.  

The appellant filed a claim in September 2011 to reopen the claim for service connection for the cause of the Veteran's death.  A July 2012 rating decision continued to deny the claim.  In this rating decision, the RO found that no new and material evidence had been submitted to reopen the claim for service connection for the cause of the Veteran's death.  

The evidence received since the July 2010 rating decision included a statement from the appellant and information from the National Archives indicating that the USS Mason, the ship that the Veteran was stationed on between September 1972 and September 1974, made a mail stop at Da Nang Harbor, Vietnam, in February 1973.  
The evidence is new because it was not previously before decisionmakers and is material as it substantiates the Veteran was located in at least Da Nang Harbor.  It is not clear whether the Veteran disembarked from the ship, but it does show that he was in the harbor during the Vietnam War.  This record is material because it would raise a reasonable possibility of substantiating the claim because when considered with the other evidence, the records would at least trigger the Secretary's duty to assist by providing an opinion as to whether the Veteran's small cell lung cancer, a presumptive disease, would be considered a presumptive disease in this case as to possible exposure to Agent Orange.  Therefore, the National Archives information as to the USS Mason's location in 1973, and that the Veteran was stationed on that ship, is new and material. 

The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  In Shade v. Shinseki, 24 Vet. App. 110 (2010), it was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the appellant to provide medical nexus evidence to reopen his claim.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the other evidence, it would at least trigger the Secretary's duty to assist by providing an opinion.  Id.  Such is the case here.  Although a medical opinion is not required, if the Veteran has been found to have had service in the Republic of Vietnam, to include the inland waterways, his small cell lung cancer, which is considered a presumptive disease as to exposure to Agent Orange, would qualify for the cause of his death for service connection purposes.  

Therefore, since the Board finds the National Archives information to be new and material, the claim will be reopened.  Having reopened the claim, the Board finds the claim may now be given a de novo review following the further development detailed below.  


ORDER

New and material evidence to reopen the claim for service connection for the cause of the Veteran's death, having been received, the claim, to this extent, is granted.  


REMAND

Further development is necessary in this case.  

At the outset, this issue of service connection for the cause of the Veteran's death has been reopened.  That issue is now reviewed on a de novo basis.  

At this juncture, it has been established that the Veteran died from small cell lung cancer which is a presumptive disease of Agent Orange.  What now needs to be determined is if the Veteran had service in Vietnam, which includes service involving duty or visitation to Vietnam or in the waters offshore.   

In a recent decision of Gray v. McDonald, No. 13-3339 (April 23, 2015), the Court held that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) designating Da Nang Harbor as an offshore, rather than inland, waterway as inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment.  The Court determined that the Agency's finding is devoid of any indication that VA made a fact-based assessment of the probability of exposure to herbicides in Da Nang Harbor from aerial spraying.  Instead, the findings were made on geographical characteristics- depth and ease of entry-and not spraying.  The Court found that VA's policy designating Da Nang Harbor as an offshore waterway arbitrary and unworthy of deference.  The Court remanded the claim for VA to reevaluate its definition of inland waterways, particularly as it applies to Da Nang Harbor.  

As such, since new and material evidence has been presented that shows the Veteran was in Da Nang Harbor in February 1973, further development is necessary in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review all of the evidence of record and in concert with the recently decided case of Gray v. McDonald, No. 13-3339 (April 23, 2015) should make a determination, based on the determination of the Court, as to whether it is at least as likely as not that the USS Leonard F. Mason (DD-852) may be considered to have been docked in inland waters at Da Nang Harbor in 1973, which would meet the criteria for the purposes of applying the presumptive provisions of 38 C.F.R. § 3.307, 3.309(e).  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If an opinion cannot be provided without resorting to mere speculation, such should be so stated along with supporting rationale.  

2.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


